Citation Nr: 9918976	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-42 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1983.  

This appeal was received at the Board of Veterans' Appeals 
(Board) in April 1999.  The Board notes that the VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in October 1996 
reflects the veteran's request for a hearing before a member 
of the Board.  That document also contains a request for a 
hearing before a hearing officer at the Regional Office (RO).  
To date, however, the only hearing held in this matter was 
conducted by a hearing officer at the RO.  In a letter dated 
in May 1999 the Board asked the veteran to clarify whether he 
also wanted a hearing before a Board member at the RO, and 
advised him that if no response was received within 30 days, 
the matter would be remanded for a Travel Board hearing.  The 
veteran did not respond to that letter.  Accordingly, remand 
is required.  


REMAND

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO should schedule the hearing 
requested by the veteran in the VA Form 9 
dated in October 1996.  The hearing 
should be before a Traveling Member of 
the Board.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


